DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 06/25/2020 has been entered.  Claims 3-5, 9-15, 19, 20, and 23-29 were amended.  Claims 1-29 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-20, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152418 A1) (where US patent family equivalent document US 2018/0094000 has been used as an English translation and citations below are to the US ‘400 document).
Hatakeyama et al. discloses compounds for organic EL elements according to formula (A) (see par. 19-20) or more specifically as formula A’ (see par. 50):

    PNG
    media_image1.png
    293
    415
    media_image1.png
    Greyscale
.
R1 to R11 are hydrogen or a group (see par. 52), Y1 represent boron (see par. 54) and X1 and X2 may be selected as N-R where R is alkyl, aryl, or heteroaryl (see par. 23, 196).  A definition of aryl includes at least fluorene (see par. 191) and a definition of heteroaryl includes at least dibenzofuran or dibenzothiophene (see par. 193) per the instant Ar1 group and/or instant X1-ring group.
	While Hatakeyama does not appear to show an example formula A or A’ derivative where the Y1, X1, and X2 are specifically selected in combination as the defined groups discussed above, given the teachings of the reference with respect to definitions stated for formula A or A’ derivatives, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds having groups the same as derivatives within the claims, because Hatakeyama specifically teaches the required groups for forming such compounds.  One would expect to achieve functional compounds within the disclosure of Hatakeyama for a functional emitting device with a predictable result and a reasonable expectation of success.
	With respect to instant L2 as a single bond, a heteroaryl as dibenzofuran or dibenzothiophene or an aryl as fluorene may be selected as R directly bonded to nitrogen per the instant X1-containing ring group (see par. 23, 196, 191, 193).
	With respect to claims 3, 4, and 7, R1 to R11 may be hydrogen (see par. 52).
	With respect to claim 5, R of an N-R may be selected as aryl (see par. 196, 190-191, 213).
	With respect to claims 6-9, X1 and X2 may be selected as N-R where R is heteroaryl (see par. 23, 196).  A definition of heteroaryl includes at least dibenzofuran or dibenzothiophene (see par. 193).
	With respect to claims 10 and 11, a substituent is not specifically required to be present by the claims, but substitution of the derivatives is taught (see par. 204-210).
	With respect to claim 12, tert-butyl is specifically taught as an alkyl substituent (see par. 205-206).  The heteroaryl or aryl R may contain a substituent (see par. 196) where the teaching encompasses substitution at any bonding location of the heteroaryl group.
	With respect to claims 13 and 14, the material is used in an organic EL device (see claim 30 on page 186).
	With respect to claims 15-16, the material of formula A or A’ may be part of the light emitting layer of a device (see par. 404).
	With respect to claims 17-20, an anthracene derivative may be used in the light emitting layer and the anthracene may comprise aryl or heteroaryl (including carbazole) at the 9- 10- positions of the anthracene core (see claim 15 on page 182).
	Regarding claims 22 and 26, an anthracene derivative for the light emitting layer may include a benzocarbazole group (see par. 281).
	With respect to claims 27 and 28, a device may include a hole transporting layer and an electron transporting layer (see par. 396, 397, 407-409).
	With respect to claim 29, electronic devices may comprise the EL element (see par. 490-496).

Claims 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2016/152418 A1) (where US patent family equivalent document US 2018/0094000 is used as the English translation and citations below are to the US ‘400 document) in view of Ito et al. (US 2015/0325800 A1).
Hatakeyama is relied upon as set forth above.
The formula (A) or (A’) material may be used in a light emitting layer as discussed in the above rejection and host material may include anthracene derivatives, although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives of instant claims 21 and 23-25 requiring an O or S heteroatom substitution group.  In analogous art, Ito et al. teaches anthracene derivatives as part of a light emitting layer of an organic electroluminescent device (see Ito et al. abstract and par. 143).  Specific anthracene derivatives taught by Ito include the following:

    PNG
    media_image2.png
    161
    288
    media_image2.png
    Greyscale
(see Ito, pg. 15) 
    PNG
    media_image3.png
    124
    248
    media_image3.png
    Greyscale
(Ito, pg. 20).
The Ito anthracene derivatives are host materials for an emitting layer (see Ito claim 13 on page 165).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a host anthracene derivative as taught by Ito et al. such as the above shown compounds from pages 15 and 20 as anthracene derivative host material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Ito et al. to be similarly functional as host material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene host derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Ito et al. with a predictable result and a reasonable expectation of success.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,342,512 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘512 also claims a formula (1) boron and nitrogen containing derivative including an X1 heteroatom substituent group (see claim 1).  Also, the compound is claimed as part of an emitting layer of an electroluminescence device (see claim 13, 14).  Therefore, given the overlap between the present claims and the patented claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compound which is both disclosed by patent US 11,342,512 and encompassed by the scope of the present claims and thereby arrive at the present invention. 



Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Escande, A., & Ingleson, M. J. (2015). Fused polycyclic aromatics incorporating boron in the core: fundamentals and applications. Chemical Communications, 51(29), 6257-6274 sets forth polycyclic boron-containing derivatives (see at least compound 36 on page 6263 with a central boron atom in a fused ring system).

Wang, B. J., & Groziak, M. P. (2016). Recent developments in the chemistry of boron heterocycles. Advances in Heterocyclic Chemistry, 118, 47-90 sets forth boron and nitrogen containing heteroaromatic derivatives (see at least Scheme 30 on page 67).

Hirai, M., Tanaka, N., Sakai, M., & Yamaguchi, S. (2019). Structurally constrained boron-, nitrogen-, silicon-, and phosphorus-centered polycyclic π-conjugated systems. Chemical reviews, 119(14), 8291-8331 discusses boron-centered compounds (see Figure 1 and Scheme 1, page 8293)

The non-patent literature references teach derivatives that are considered relevant to the field of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786